Citation Nr: 0007941	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as secondary to left knee chondromalacia 
and torn medial meniscus, status post arthroscopy.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee chondromalacia and torn medial 
meniscus, status post arthroscopy.

3.  Entitlement to an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence following knee surgery.
	 	


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, as not well 
grounded, the veteran's claim for service connection for low 
back disability, which was claimed as secondary to his 
service-connected left knee chondromalacia and torn medial 
meniscus, status post arthroscopy (left knee disability).  
The veteran timely appealed this determination to the Board.

In August 1999, the Board remanded the issue of secondary 
service connection for the veteran's low back problems for 
additional development to include an orthopedic examination.  
On remand, the RO continued the denial of the claim; hence, 
that issue has been returned to the Board for further 
appellate consideration.  

In the August 1998 remand, the Board also pointed out that in 
the VA Form 9 dated in July 1998 and filed in August 1998, 
the veteran expressed disagreement with a July 1998 RO rating 
decision which denied the veteran's claims for a rating in 
excess of 10 percent for his service-connected left knee 
disorder and for an extension of a temporary total rating 
assigned, pursuant to 38 C.F.R. § 4.30, following an 
operation on the veteran's left knee.  The Board directed 
that, on remand, the RO furnish to the veteran and his 
representative a statement of the case on those issues; this 
action was accomplished in September 1999.  As the veteran 
perfected his appeal as to those issues in October 1999, 
those issues are likewise now before the Board for appellate 
consideration.  


REMAND

The record shows that the veteran injured his left knee 
during service and had arthroscopy in 1993.  In March 1995, 
the RO granted service connection and assigned a 10 percent 
disability rating for chondromalacia, left knee, status post 
arthroscopy.  Following another injury to that left knee, the 
veteran underwent a second operation in May 1995.  He 
submitted a claim for an increased rating in June 1997.  
While the RO, in July 1997, granted a temporary total rating 
under 38 C.F.R. § 3.40 for the period of convalescence 
following the surgery, an increased rating was never granted.  
The veteran has since asserted a claim for an extension for 
his temporary total rating and a claim for service connection 
for a low back disorder as secondary to his left knee 
disorder.  

Specifically regards the veteran's claim for service 
connection for a low back disorder, the Board notes that 
service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or, on a secondary basis, for disability 
that is proximately due to or the result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1999).  Section 3.310(a) 
also has been interpreted to permit service connection for 
the degree of impairment resulting from aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When the Board last reviewed this claim, it was noted that in 
a July 1997 medical report, the veteran's treating 
orthopedist, Dr. Theodore M. Pitts, opined that the veteran's 
"back condition," subsequently diagnosed as lumbar discogenic 
pain with a possible herniated disc, was due to his left knee 
disability.  In addition, a review of the private medical 
evidence shows substantial low back pathology, including 
muscle spasm.  The Board also noted that in a May 1998 VA 
examination report, the VA examiner stated, "In my opinion, 
the [veteran's] back problem is in no way related to the left 
knee injury that he had while in service."  In support of 
this conclusion, the examiner reasoned, "The patient may well 
have developed back pain secondary to the April 1997 injury, 
but at the time of the examination is within normal limits."  
However, a review of the examination report shows that the 
examiner diagnosed the veteran as having low back pain with 
degenerative joint disease, which was confirmed by X-ray.   
It was also noted that the examiner had indicated that the 
veteran's claims folder had not been made available for his 
review.  

Under these circumstances, the Board found that further 
medical evaluation of the veteran was required in order to 
clarify the etiology of the veteran's low back disability 
before a decision concerning his appeal could be made.  The 
claim was remanded in August 1999. 

When previously remanding this claim, the Board specifically 
requested, among other things, that the veteran be scheduled 
for a VA orthopedic examination during which all necessary 
tests and clinical studies should be accomplished, and all 
clinical findings be reported in detail.  In addition, the 
Board requested that the physician be specifically asked to 
offer opinions as to the following: (a) whether it is at 
least as likely as not that the veteran's low back disability 
is etiologically related to his service-connected left knee 
disability; if there is no etiological relationship, then (b) 
whether the service-connected left knee disability aggravates 
the low back condition; and, if so, (c) the level of 
disability that is attributable to such aggravation. 

In accordance with the remand, the veteran underwent VA 
examination of the spine in October 1999.  The examiner 
diagnosed low back pain, lumbosacral strain. The examiner 
offered his belief that "there is a causal relationship 
between the veteran's left knee condition and his low back 
condition."  However, he explained that "the back condition 
came on after [the veteran's] second knee injury which cannot 
be definitely causally related to his service-connected knee 
condition" and concluded that "the back condition . . . is 
not causally related to his service-connected left knee 
condition."  Contrary to the Board's instructions, however, 
the examiner did not express an opinion as to whether (and, 
if so, to what extent) the veteran's service-connected left 
knee disorder aggravated the low back condition.

Subsequently, the Veterans Service Center Manager at the VARO 
Adjudication Division attempted to cure this deficiency with 
a November 1999 letter specifically asking for a medical 
opinion regarding the question of aggravation.  In response, 
a VA physician who did not examine the veteran indicated 
that, after review of the claims file and the prior 
examination report, he was "unable to comment further on any 
aggravation of the back injury or additional disability 
without pure speculation."   

Thus, the Board finds the prior remand has not fully been 
complied with.  The Court has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Under these circumstances, further remand is warranted so 
that the RO can schedule the veteran to undergo another 
orthopedic examination to obtain, based upon examination of 
the veteran and review of the claims file, the requested 
medical opinion concerning the relationship, if any, between 
the veteran's service-connected knee disorder and low back 
disability, to include on the basis of causation and 
aggravation.  

The Board also finds that the claims for an increased rating 
for the left knee and for an extension to his temporary total 
rating cannot now be decided without additional medical 
findings.  The Board notes that the VA examination reports 
and the medical opinion submitted in November 1999 appear to 
draw a distinction between the veteran's service-connected 
left knee disorder and his subsequent injury in 1995.  
However, the medical evidence does not clearly reflect 
whether the current level of impairment associated with the 
left knee disability is due to the veteran's service-
connected left knee disorder, his subsequent left knee 
injury, or some combination of the two.  The Board is aware 
that if the manifestations of a service-connected disability 
cannot be separated from the manifestations of a nonservice-
connected disability, all manifestations must be attributed 
to the service-connected condition.  Mittleider v. West, 11 
Vet. App. 181 (1998).  However, no VA examiner has ever 
addressed this question.  Hence, on remand, the orthopedic 
examiner should offer an opinion as to the relationship, if 
any, between the service-connected left knee disability and 
the subsequent left knee injury; and, if deemed unrelated, 
whether it is possible to distinguish the effects of the 
service-connected left knee disability from any other 
nonservice-connected left knee disability.  The answer to 
these questions may well bear upon resolution of all the 
issues on appeal.  

Prior to having the veteran undergo any further examination, 
however, the RO should obtain and associate with the claims 
file all VA and private outstanding records of pertinent 
medical treatment of the veteran so that the examiner's 
review of the veteran's documented medical history can be a 
fully informed one.  The Board would emphasize that it is 
particularly important that the RO associate with the claims 
file all outstanding records of any VA treatment, since these 
documents are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board is mindful of the period of time that this case has 
been in appellate status, and regrets that a further remand 
of these matters will also further delay the Board's decision 
in this appeal.  However, such action is necessary to ensure 
that all due process requirements are met. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records of pertinent medical 
treatment of the veteran from private 
sources identified in the prior remand, 
and any other source(s) or facility(ies) 
identified by the veteran.  However, if 
any requested records are not available, 
or a search otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should schedule the veteran to 
undergo orthopedic examination of his 
left knee and low back.  The claims 
folder, to include complete copies of 
this and the Board's August 1999 remands, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination, and any examination report 
should reflect consideration of the 
veteran's pertinent medical history.

All current tests/studies deemed 
necessary by the examiner (to include 
range of motion studies, expressed in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
knee.  The physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

Following examination of the veteran and 
review of the veteran's claims file, the 
examiner should offer an opinion as to 
the relationship, if any, between the 
service-connected left knee disorder and 
the post-service left knee injury.  If 
deemed unrelated, the examiner should 
opine whether the symptoms attributable 
to the veteran's service-connected left 
knee disorder can be distinguished from 
those attributable to the nonservice-
connected left knee injury.  If so, the 
examiner should identify the symptoms 
attributable to each, and provide an 
assessment of the severity of each 
condition. 

The examiner also should offer specific 
opinion as to the relationship, if any, 
between the veteran's service-connected 
left knee disorder and any low back 
disorder currently present.  
Specifically, as was requested in the 
prior remand, the physician must address 
the following:  a) whether it is at least 
as likely as not that the veteran's low 
back disability is etiologically related 
to his service-connected left knee 
disability; if there is no etiological 
relationship, then (b) whether it is at 
least as likely as not that the service-
connected left knee disability aggravates 
the low back condition; and, if so, (c) 
the extent of additional low back 
impairment that is attributable to such 
aggravation.  

If the examiner is unable to provide 
answer any of the questions posed with 
any degree of medical certainty, he 
should so state and explain why.  
Otherwise, the examiner must provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record.  The report must 
be typewritten.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. See Stegall, supra.  If any 
requested action is not undertaken, or is 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claims on appeal on the 
basis of all relevant evidence and all 
pertinent legal authority.  In 
adjudicating the claim for an increased 
rating for his service-connected left 
knee disability, the RO should 
specifically address whether it is 
possible to separate the effects of the 
service-connected left knee condition 
from the impairment resulting from a 
post-service left knee injury (see 
Mittleider, cited to above), as well as 
the extent of functional loss due to pain 
and other factors attributable to the 
service-connected disability (see 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995)).  In 
adjudicating the claim for secondary 
service connection for a low back 
disability, the RO must address whether 
the service-connected left knee 
disability has caused or aggravated low 
back disability, consistent with 
38 C.F.R. § 3.310(a) and Allen, cited to 
above.  The RO must provide adequate 
reasons and bases for its decisions, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If any benefit sought is not granted, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is accomplished additional 
development and adjudication, and by this action, the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition warranted.  The veteran need take no 
action until otherwise notified, but he and/or his 
representative may furnish additional evidence and argument 
within the appropriate time frame.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




